DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/6/2022 has been entered.  Claims 1-16 remain pending with claims 10-12 withdrawn as being non-elected. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jingu US 5129397 (hereinafter Jingu) in view of Beh US 4254319 (hereinafter Beh) in view of Chen US 7407143 (hereinafter Chen).
Re. Cl. 1, Jingu discloses: A swivel device (24, 26 Fig. 2), comprising: a base (24, Fig. 2); a tray (26, Fig. 2) configured to relatively rotate with respect to the base (Col. 4, Lines 3-6 and see Fig. 4, about arrow 28); a stopper wheel (78, Fig. 5); and a stopper (76B, Fig. 5) configured to stop rotation of the stopper wheel to fix a position of the tray (see Fig. 5, when 76B locks with 78).
Re. Cl. 2, Jingu discloses: the base is installed in a medical apparatus (see Fig. 2). 
Re. Cl. 3, Jingu discloses: the stopper wheel includes a plurality of grooves configured to define a plurality of rotation stop angles (see Fig. 5, teeth of 78).
Re. Cl. 6, Jingu discloses: the stopper is installed on the tray (Col. 5, Lines 26-28), and the stopper includes a hook configured to engage with at least one of the grooves (see Fig. 5, 76B is a hook since it is a curved or bent device to catch onto 78) and a wire (68, Fig. 5) configured to cause the hook to engage with or disengage from at least one of the grooves (see Fig. 5, by having 68 attached to 76B, pulling on handle 64 would pull on 68 to disengage 76B from 78).
Re. Cl. 13, Jingu discloses: A medical apparatus (Fig. 2), comprising: a main body (20, Fig. 2) including a medical diagnostic device (58, Fig. 2); a display (62, Fig. 2) configured to display an operation of the main body (62, Fig. 2); a control panel (48, Fig. 2) configured to relatively rotate with respect to the main body (see Fig. 2, by being attached to 32); a stopper wheel (78, Fig. 5); and a stopper (76B, Fig. 5) configured to stop rotation of the stopper wheel to fix a position of the control panel (see Fig. 5, by engaging with 78).
Re. Cl. 14, Jingu discloses: the medical diagnostic device is at least one of an X- ray device, an ultrasound device (Abstract, Lines 1-2), or a digital imaging device.
Re. Cls. 1, 5, 9, 13, and 15-16, Jingu does not disclose a first gear fixed to the base; a second gear fixed to the tray and engaged with the first gear so as to rotate together with the tray, the second gear having a diameter smaller than a diameter of the first gear; the stopper wheel coaxially fixed to the second gear, a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear (Cl. 1), the tray and the second gear are configured to rotate in the same direction (Cl. 5), the first gear includes teeth formed on an outer circumferential surface of the first gear, and the second gear is configured to revolve along the outer circumferential (Fig. 1) which includes a base (6, Fig. 1) and a tray (36, Fig. 1) which rotates relative to the base.  Re. Cl. 1, Beh discloses a first gear (33, Fig. 1) fixed to the base (see Fig. 5); a second gear (34, Fig. 1) fixed to the tray (see Fig. 1) and engaged with the first gear so as to rotate together with the tray (Col. 5, Lines 63-65), the second gear having a diameter smaller than a diameter of the first gear (see Fig. 1). Re. Cl. 5, Beh discloses the tray and the second gear are configured to rotate in the same direction (by having the hear 34 drive the tray, Col. 5, Lines 63-65; the must rotate in the same direction). Re. Cl. 9, Beh discloses the first gear includes teeth formed on an outer circumferential surface of the first gear, and the second gear is configured to revolve along the outer circumferential surface of the first gear (see Fig. 1).  Re. Cl. 13, Beh discloses a first gear (33, Fig. 1) fixed to the main body (see Fig. 3); a second gear (34, Fig. 1) engaged with the first gear and rotatably fixed to the control panel (see Fig. 1; rotatably fixed to tray 36; which is fixed to the control panel as shown in Fig. 1 of Jingu), the second gear having a diameter smaller than a diameter of the first gear (see Fig. 1).  

Re. Cls. 1, 13 and 15-16, the combination of Jingu in view of Beh does not disclose the stopper wheel coaxially fixed to the second gear, a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear (Cl. 1), the stopper wheel coaxially fixed to the second gear, a rotation stop angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear (Cl. 13), the rotation stop angle of the stopper wheel is reduced by increasing the gear ratio of the first gear to the second gear (Cl. 15) (Cl. 15) or the stopper wheel has a diameter larger than the diameter of the second gear (Cl. 16).  Chen discloses a rotation stopper wheel (see Fig. 1, 31) that prevents rotatable engagement between a gear mechanism (3 and 51/41, Fig. 1).  Re. Cl. 1 and 13, Chen discloses a stopper wheel (31, Fig. 1) coaxially fixed to the second gear (see Fig. 1).  Re. Cl. 16, Chen discloses the stopper wheel has a diameter larger than the diameter of the second gear (see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jingu in view of Beh device to have the stopper wheel fixed to the second gear as disclosed by Chen since Chen discloses that such a configuration produces a device where rotation of the gear causes rotation of the stopper wheel (Col. 3, lines 38-41).

Re. Cl. 4, the combination of Jingu in view of Beh in view of Chen would disclose the stopper wheel is configured to rotate as the tray moves in a lateral direction (by having the stopper wheel fixed onto the second gear and having the second gear attached to the tray as discussed above in combining Beh and Chen to Jingu, the stopper wheel would rotate along with the tray in a lateral direction about axis 28 in Jingu).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jingu in view of Beh in view of Chen as applied to claims 1-6, 9 and 13-16 above, and further in view of Drake US 2005/0202923 (hereinafter Drake).
Re. Cl. 7, the combination discussed above discloses the claimed invention except the gear ration of the first gear to the second gear is from 4:1 to 5:1.  Drake discloses that a working gear ratio is preferably between 2.4 to 1 to 5 to 1 (Paragraph 0035) which makes the device capable of moving high loads (Paragraph 0034, Lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear ratio of the first and second gears to be as claimed since Drake discloses that such a modification would make it easier to move heavier loads (Paragraph 0034, Lines 3-5).
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jingu in view of Beh in view of Chen as applied to claims 1-6, 9 and 13-16 above, and further in view of McDowell US 4736217 (hereinafter McDowell).
(75, Fig. 3b) with rotation stop angled between 4 and 6 degrees (Col. 7, Lines 22-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation stop angles of the stopper wheel to be between 4 and 6 degrees as disclosed by McDowell to enable for small or finite adjustments of the tray.  Such a modification would enable the user to fix the device in a large number of working positions. 
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the Examiner’s proposed combination does not disclose the limitation “a rotation angle of the stopper wheel is adjusted according to a gear ratio of the first gear to the second gear,” the Examiner disagrees.  Applicant’s arguments appear to take into account only what is disclosed by the Chen reference rather than what is disclosed by the totality of the evidence presented.  As discussed above, Jingu discloses a known stopper wheel which fixes rotation between a tray and base.  Beh then discloses that it is known to enable rotation of a tray using interacting first and second gears.  Chen is then solely relied upon to disclose that it is known to coaxially fix a stopper wheel to a second gear which would prevent rotation of the second gear.  Therefore, by fixing the stopper wheel of Jingu to the second gear of Beh as taught by Chen, it is the Examiner’s position that a rotation angle of the stopper In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since Applicant’s arguments appear to only refer to one reference in the proposed combination (Chen), they have been considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hultgren US 1902282, Kaneko US 2007/0247977, Little US 4297548, Messina US 2015/0342562, Song US 9200749, Whitley US 2009/0314912and Yeh US 2004/0184223 disclose other known device which are pertinent to Applicant’s invention and are presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632